18-12814-mew          Doc 14     Filed 10/12/18    Entered 10/12/18 11:54:43           Main Document
                                                  Pg 1 of 3



 NORTON ROSE FULBRIGHT US LLP
 Counsel for the Petitioners
 1301 Avenue of the Americas
 New York, New York 10019
 (212) 408-5100
 Andrew Rosenblatt
 Francisco Vazquez


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 ----------------------------------------------------------------- x
 In re                                                             :
                                                                   :
 MADISON ASSET LLC,                                                : In a Case Under Chapter 15
                                                                   : of the Bankruptcy Code
                                                                   :
 Debtor in a Foreign Proceeding.                                   : Case No. 18-12814-mew
 ----------------------------------------------------------------- x

                                   AFFIDAVIT OF SERVICE

                David M. Bava, being duly sworn, deposes and says:

                1. I am employed as a legal assistant by the law firm of Norton Rose Fulbright US

 LLP, 1301 Avenue of the Americas, New York, New York 10019-6022, am not a party to this

 action and am over the age of eighteen.

                2. On October 11, 2018, I caused to be served true and correct copies of the

 documents identified below upon the party listed on the annexed Service List by overnight

 expedited courier using Federal Express.

                          Notice of Hearing to Consider Ex Parte Motion for Leave to Conduct
                           Discovery Pursuant to 11 U.S.C §§ 105(a), 1507(a), 1521(a)(4) and
                           1521(a)(7) and Rule 2004 of the Federal Rules of Bankruptcy Procedure

                          Ex Parte Motion for Leave to Conduct Discovery Pursuant to 11 U.S.C §§
                           105(a), 1507(a), 1521(a)(4) and 1521(a)(7) and Rule 2004 of the Federal
                           Rules of Bankruptcy Procedure




 CPAM: 33243364.1
18-12814-mew          Doc 14         Filed 10/12/18    Entered 10/12/18 11:54:43    Main Document
                                                      Pg 2 of 3


                          Notice of Filing and Hearing on Petition Seeking Recognition of a Foreign
                           Main Proceeding Under Chapter 15 of the United States Bankruptcy Code

                          Chapter 15 Petition for Recognition of a Foreign Proceeding


                3. I certify that the foregoing statements made by me are true. I am aware that if any

 of the foregoing statements made by me are willfully false, I am subject to punishment under

 penalty of perjury.

                                                               /s/ David M. Bava
                                                                    David M. Bava

 Sworn to before me this
 12th day of October 2018


  /s/ Francisco Vazquez
       Notary Public

        Francisco Vazquez
  Notary Public, State of New York
          No. XX-XXXXXXX
   Qualified in New York County
 Commission Expires Dec. 27, 2018




                                                        2
 CPAM: 33243364.1
18-12814-mew        Doc 14     Filed 10/12/18     Entered 10/12/18 11:54:43           Main Document
                                                 Pg 3 of 3


                                            SERVICE LIST

 By Federal Express Overnight Expedited Courier

 Deutsche Bank AG, New York          Comerica Bank                      Comerica Bank
 60 Wall Street                      1717 Main Street                   c/o Coprorate Creations
 New York, NY 10005                  Dallas, Texas, 75201                Network Inc.
 Attention: Legal Department         Attention: Legal Department        15 North Mill Street
                                                                        Nyack, New York, 10960
 The Bank Of New York Mellon         ABN AMRO                           Banco Popular
 Corporation                         Park Ave Plaza                     2812 Broadway
 Attn.: General Counsel              55 East 52nd St                    New York, NY 10025
 One Wall Street                     New York, NY 10019                 Attention: Legal Department
 New York, New York, 10286           Attention: Legal Department
 Bank of America                     Bank of America                    Bank of China
 One Bryant Park                     The Corporation Trust Company      1045 Avenue of the Americas
 1111 Avenue of the Americas         Corporation Trust Center           New York, NY 10019
 New York, NY 10036                  1209 Orange St.                    Attention: Legal Department
 Attention: Legal Department         Wilmington DE19801
 The Bank of Tokyo --                BNP Paribas                        Calyon Investment Bank
  Mitsubishi UFJ, Ltd.               787 Seventh Avenue                 95 Wall Street Bsmt,
 1251 Avenue of the America,         New York, NY 10019                 New York, NY 10005
  # C3-06                            Attention: Legal Department        Attention: Legal Department
 New York, NY 10019
 Attention: Legal Department
 Citibank N.A.;                      Commerzbank Aktiengesell-Schaft,   Credit Agricole CIB
 153 East 53rd Street                New York Branch                    1301 Avenue of the Americas
 New York, NY 10022                  55 Broad St.                       New York, NY 10019
 Attention: Legal Department         New York, New York 10004           Attention: Legal Department
                                     Attention: Legal Department
 Deutsche Bank Trust Company         HSBC Bank USA, N.A.;               JPMorgan Chase Bank, N.A.;
 Americas                            452 5th Ave                        277 Park Avenue,
 60 Wall Street                      New York 10018 ·                   New York, NY 10022
 New York, NY 10005                  Attention: Legal Department        Attention: Legal Department
 Attention: Legal Department
 Societe Generale                    Societe Generale                   Standard Chartered Bank;
 245 Park Ave                        c/o The Company Corporation        c/o CT Corp,
 New York, NY 10167                  251 Little Falls Drive             111 Eighth Avenue, 13th Floor
 Attention: Legal Department         Wilmington DE19808                 New York, NY 10011
                                     Attention: Legal Department
 Donna K. Hill, Esq.                 UBS AG                             Wells Fargo & Co.
 Standard Chartered Bank             1285 Ave of the Americas           1156 Avenue of the Americas
 1095 Avenue of the Americas FL 37   New York, NY 10019                 New York, NY 10036
 New York, NY 10036-6797             Attention: Legal Department        Attention: Legal Department




                                                     3
 CPAM: 33243364.1
